Citation Nr: 0810458	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from July 1963 to February 
1964.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in October 2005.  
At that time, the Board found that new and material evidence 
had been received to reopen the claim for service connection 
for the disability at issue, and remanded the reopened claim 
for additional development.

The case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's psychiatric disability is causally 
or etiologically related to his service in the military.


CONCLUSION OF LAW

A psychiatric disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of June 2004 and December 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for service connection.  These letters 
also informed him of his and VA's respective duties for 
obtaining evidence, as well as requested that the veteran 
submit any additional evidence in his possession pertaining 
to his claim. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation or an effective date 
would be assigned prior to the adjudication of his claim, but 
finds that this omission was not prejudicial because the 
preponderance of the evidence is against his claim for 
service connection, and thus, no disability rating or 
effective date will be assigned.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  See also 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of the appeal was decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of that VCAA notice is presumed to be prejudicial.  

However, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
the case was readjudicated thereafter.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA examination reports 
and treatment records, and private medical records.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim, including a transcript of 
the veteran's testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ).  The Board has carefully reviewed 
such statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a psychiatric 
disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the veteran's service medical 
records show that he was initially diagnosed with anxiety 
reaction in passive-dependent personality, and that, upon 
further evaluation, he was found to have an emotionally 
unstable personality, which existed prior to enlistment, such 
that he was discharged from service as unfit for military 
service.  Further, although the veteran reported experiencing 
nervousness and maladjustment while in service, his 
subsequent separation examination was negative for evidence 
of a psychiatric disorder - the only finding was of an 
emotionally unstable personality disorder.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  

Of equal or even greater significance, there is no persuasive 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service.  The post 
service medical evidence shows that the veteran did not 
complain of or receive treatment for psychiatric complaints 
until 1986, over two decades after his military service.   
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology after service).  See also 38 
C.F.R. § 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
The Board notes that, in the absence of demonstration of 
continuity of symptomatology, the initial demonstration of 
current disability years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

Moreover, none of the veteran's treating providers found a 
relationship between the veteran's current psychiatric 
disability and his military service.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board acknowledges that the December 2005 VA examiner 
opined that the veteran's recurrent major depression was 
initially manifested during a depressive episode during his 
military service.  The Board notes, however, that the VA 
examiner relied upon the "longitudinal history of the 
veteran" and while this VA examiner stated that he reviewed 
the veteran's claims file, it is unclear whether he, in fact, 
reviewed the veteran's actual service medical records or 
whether he relied upon the report that came from the veteran 
in rendering his opinion.  In this regard, the Board points 
out that this VA examiner did not explain the relationship 
between the veteran's current diagnosis of recurrent major 
depression and his emotionally unstable personality, as 
diagnosed during his military service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) 
(the presumption of credibility is not found to "arise" or 
apply to a statement of a physician based on a factual 
premise or history as related by the veteran).

In contrast, the December 2006 VA examiner found that the 
veteran had a recurrent major depressive disorder and anxiety 
disorder, as well as a history of an emotionally unstable 
personality.  This VA examiner expressly concluded that the 
veteran's depression and anxiety are not likely caused by or 
a result of his emotionally unstable personality in service.  
The VA examiner explained that the veteran's emotionally 
unstable personality referred to personality characteristics, 
such as problems with being assertive, decision-making, 
responsibility, and concentration.  This VA examiner 
acknowledged that the veteran's initial diagnosis of acute 
situational reaction and anxiety implied that he had symptoms 
beyond his personality disorder, but pointed out that the 
veteran's personality characteristics would have caused him 
to have difficulty dealing with stress.  This VA examiner 
found that the veteran's anxiety in service was likely 
related to his poor coping skills, lack of assertiveness, and 
immaturity, and that the veteran's emotionally unstable 
personality was not likely to be a reflection of an 
underlying major depressive disorder.  This VA examiner 
elaborated, stating that the veteran's acute situational 
reaction and anxiety was more likely a reaction provoked by 
his inability to adjust to the stressors of service, and that 
the veteran's subsequent, post-service hospitalizations were 
associated with stressful events in his life.  See 38 C.F.R. 
§ 3.303(b) (isolated findings in service are insufficient 
to establish chronicity).  This VA examiner concluded that 
there was no connection between the veteran's anxiety in 
service and his anxiety and depression later in life.  See 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinion contained in December 2006 VA examination 
report.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  While the Board acknowledges that both 
the December 2005 and December 2006 VA examination reports 
contained a rationale for the opinions provided, the Board 
points out that the December 2006 VA examination report 
reflected that the VA examiner reviewed the veteran's entire 
claims folder prior to finding that the veteran's current 
psychiatric disability was not related to his military 
service.  In short, the December 2006 VA examiner's opinion 
has significant probative weight since it was based on a 
review of the complete record, and this VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Most significantly, the veteran's emotionally unstable 
personality disorder does not entitle him to be service-
connected, as personality disorders are considered 
development defects and cannot be service-connected, as a 
matter of law, in the absence of medical evidence of 
additional disability from superimposed disease or injury 
causing aggravation of this pre-existing condition.  
38 38 C.F.R. §§  3.303(c), 4.9.  Hence, the only possible 
exception is if there is probative evidence of additional 
disability from aggravation during service by superimposed 
disease or injury.  But, aggravation is not established here.  
See Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).

The only evidence portending that the veteran's psychiatric 
disability is in any way related to his service in the 
military comes from him personally.  As a layman, the veteran 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against the claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a psychiatric disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


